Case 2:20-cv-09274-MCS-JC Document 26 Filed 11/02/20 Page 1 of 5 Page ID #:865




                                                                JS-6
Case 2:20-cv-09274-MCS-JC Document 26 Filed 11/02/20 Page 2 of 5 Page ID #:866




 ¶¶ 2–6, 13.) Among other claims, Plaintiff avers he was wrongfully harassed,
 retaliated against, and terminated from his employment on the basis of his sexual
 orientation, marital status, and disability. (See generally id.)

        Plaintiff initially filed this action in the Los Angeles County Superior Court
 on August 7, 2020. Wells Fargo Bank removed the action to this Court on October
 8, 2020. (Notice of Removal, ECF No. 1.) Wells Fargo Bank invoked the Court’s
 diversity jurisdiction. (Id. ¶ 1.) Regarding the amount in controversy, it presented
 correspondence from Plaintiff’s counsel making a settlement demand exceeding
 $75,000. (Id. ¶¶ 18–19.) Regarding the parties’ citizenship, it averred that Plaintiff
 is a citizen of California and that Wells Fargo Bank, Ascendo Resources, Ascendo
 Consulting, and Potter are citizens of other states. (Id. ¶¶ 11–15.) Wells Fargo Bank,
 stating it was “erroneously sued as” Wells Fargo & Company, did not provide the
 citizenship status of Wells Fargo & Company. (Id. ¶ 12.) Wells Fargo & Company is
 a Delaware corporation with its principal place of business in California. (Termechi
 Decl. Ex. A, ECF No. 12-4.)

 II.    LEGAL STANDARD

        “Federal courts are courts of limited jurisdiction” and “possess only that
 power authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co.
 of Am., 511 U.S. 375, 377 (1994). A defendant may remove an action to federal court
 if the federal court could exercise original jurisdiction over the action. 28 U.S.C.
 § 1441(a). “The removal statute is strictly construed against removal jurisdiction,”
 and “[t]he defendant bears the burden of establishing that removal is proper.”
 Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir.
 2009). If a defendant fails to meet its burden of establishing subject-matter
 jurisdiction, the suit is remanded. 28 U.S.C. § 1447(c).

 III.   DISCUSSION

        As a preliminary matter, both sets of moving parties failed to comply with
 Local Rule 7-3, which requires the parties to discuss thoroughly the substance of a
 contemplated motion at least seven days prior to the filing of the motion. Plaintiff
 filed his motion four days after the conference of counsel, (Termechi Decl. ¶ 5, ECF
 No. 12-3), and Defendants filed their motion only two days after the conference of
 counsel, (Medina Decl. ¶ 2, ECF No. 14-2). Both motions properly may be denied
 for failure to comply with the pre-filing conference requirement. Nonetheless,
 because the Court has an independent obligation to examine its own jurisdiction,

  Page 2 of 5                   CIVIL MINUTES – GENERAL      Initials of Deputy Clerk SMO
Case 2:20-cv-09274-MCS-JC Document 26 Filed 11/02/20 Page 3 of 5 Page ID #:867




 Henderson v. Shinseki, 562 U.S. 428, 434 (2011), and must dismiss an action if it
 “determines at any time that it lacks subject-matter jurisdiction,” Fed. R. Civ. P.
 12(h)(3), the Court considers the motion to remand.

       Plaintiff argues that there is no diversity of citizenship because Wells Fargo &
 Company and Plaintiff both are citizens of California. (MTR 4–8.) In response,
 Wells Fargo Bank contends that Wells Fargo & Company was improperly joined, so
 the Court may disregard its citizenship. (MTR Opp’n 5–8, ECF No. 19.)

        In evaluating diversity jurisdiction, the Court “may disregard the citizenship
 of a non-diverse defendant who has been fraudulently joined.” GranCare, LLC v.
 Thrower, 889 F.3d 543, 548 (9th Cir. 2018). “There are two ways to establish
 fraudulent joinder: (1) actual fraud in the pleading of jurisdictional facts, or
 (2) inability of the plaintiff to establish a cause of action against the non-diverse
 party in state court.” Id. (internal quotation marks omitted). In evaluating a claim of
 fraudulent joinder, “a federal court must find that a defendant was properly joined
 and remand the case to state court if there is a ‘possibility that a state court would
 find that the complaint states a cause of action against any of the [non-diverse]
 defendants.’” Id. (alteration in original) (quoting Hunter v. Philip Morris USA, 582
 F.3d 1039, 1046 (9th Cir. 2009)). In this inquiry, “the district court must
 consider . . . whether a deficiency in the complaint can possibly be cured by granting
 the plaintiff leave to amend.” Id. at 550. There is a presumption against fraudulent
 joinder, and “defendants who assert fraudulent joinder carry a heavy burden of
 persuasion.” Tanner v. Ford Motor Co., 424 F. Supp. 3d 666, 670 (N.D. Cal. 2019).

        Wells Fargo Bank fails to show that Wells Fargo & Company is fraudulently
 joined as an employer defendant. Plaintiff pleads that Wells Fargo & Company was
 his joint employer, (Compl. ¶ 5), and presents evidence in support of this contention,
 (e.g., Disher Ravelo Suppl. Decl. Ex. A, at 1, ECF No. 22-4 (employee handbook
 stating that Wells Fargo & Company created the policies therein)). Wells Fargo Bank
 presents several factual arguments why Wells Fargo & Company was not Plaintiff’s
 employer. (MTR Opp’n 6–7.)1 But at this stage, factual allegations and evidence are
 evaluated in the light most favorable to Plaintiff, and disputes of fact must be

 1
   Wells Fargo Bank objected to Plaintiff’s proffered evidence, (MTR Opp’n 1; Evid.
 Objs., ECF No. 20), yet it relies upon the evidence in support of its own arguments,
 (MTR Opp’n 6–7). Plaintiff appears to have resolved Wells Fargo Bank’s objections
 in his supplemental declaration. (Disher Ravelo Suppl. Decl. ¶ 2, ECF No. 22-3.)
 The evidentiary objections are overruled.

     Page 3 of 5                CIVIL MINUTES – GENERAL       Initials of Deputy Clerk SMO
Case 2:20-cv-09274-MCS-JC Document 26 Filed 11/02/20 Page 4 of 5 Page ID #:868




 resolved in Plaintiff’s favor. Amarant v. Home Depot U.S.A., Inc., No. 1:13-cv-
 00245-LJO-SKO, 2013 U.S. Dist. LEXIS 87990, at *12 (E.D. Cal. June 17, 2013)
 (citing, inter alia, Travis v. Irby, 326 F.3d 644, 649 (5th Cir. 2003)). Wells Fargo
 Bank fails to meet its heavy burden to show that there is no possibility that Plaintiff
 can state a claim against Wells Fargo & Company. See, e.g., Scates v. FedEx Ground
 Package Sys., Inc., No. 2:20-cv-06365-VAP-MAAx, 2020 U.S. Dist. LEXIS
 178198, at *12–15 (C.D. Cal. Sept. 25, 2020) (rejecting fraudulent joinder argument
 where removing defendant failed to produce its own supporting evidence and
 plaintiff’s allegations established a possibility that the purported sham defendant
 employed plaintiff); Jankins v. Wells Fargo Bank, N.A., No. CV 17-00887 BRO
 (AJW), 2017 U.S. Dist. LEXIS 46992, at *15 (C.D. Cal. Mar. 29, 2017) (“As
 Plaintiff has presented some evidence that [Wells Fargo & Company] could be
 Plaintiff’s joint employer, construing this evidence in Plaintiff’s favor, Defendants
 have failed to carry their heavy burden of demonstrating the improper joinder by
 clear and convincing evidence.” (internal quotation marks omitted)).2

        The Court cannot conclude that Wells Fargo & Company was fraudulently
 joined. Like Plaintiff, Wells Fargo & Company is a citizen of California. See 28
 U.S.C. § 1332(c)(1). There is no diversity of citizenship, the Court lacks original
 jurisdiction, and remand is appropriate. 28 U.S.C. § 1447(c). Plaintiff’s request for
 remand is GRANTED.

        Pursuant to 28 U.S.C. § 1447(c) and Federal Rule of Civil Procedure 11,
 Plaintiff requests attorney’s fees associated with bringing the motion to remand.
 (MTR 8–9.) “Absent unusual circumstances, courts may award attorney’s fees under
 § 1447(c) only where the removing party lacked an objectively reasonable basis for
 seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). A
 court may issue sanctions under Rule 11(c) if the court determines that a filing was
 presented for an improper purpose or is factually or legally frivolous. Fed. R. Civ. P.

 2
  Wells Fargo Bank presents district-court decisions denying plaintiffs’ post-removal
 motions for leave to amend the complaint to add Wells Fargo & Company as a
 defendant. (MTR Opp’n 7–8, 11 (citing Bird v. Wells Fargo Bank, N.A., No. 1:16-
 cv-01130-DAD-EPG, 2017 WL 2797854, at *5 (E.D. Cal. June 28, 2017), and
 Vasquez v. Wells Fargo Bank, N.A., 77 F. Supp. 3d 911, 923 (N.D. Cal. 2015)).) Both
 cases feature plaintiffs seeking leave to make diversity-destroying amendments to
 their complaints, and both courts deny leave under 28 U.S.C. § 1447(e). The
 procedural posture and the applicable test are markedly different here, where
 Plaintiff named Wells Fargo & Company before removal.

     Page 4 of 5                CIVIL MINUTES – GENERAL       Initials of Deputy Clerk SMO
Case 2:20-cv-09274-MCS-JC Document 26 Filed 11/02/20 Page 5 of 5 Page ID #:869




 11(b)–(c). Although removal was improper here, the Court declines to determine that
 removal was objectively unreasonable or frivolous. Wells Fargo Bank presents
 reasonable arguments that Wells Fargo & Company is not a proper defendant to this
 action. Its position is not so untenable that fees or sanctions are appropriate. The
 Court DENIES Plaintiff’s request for attorney’s fees.

        The Court DENIES the motion to dismiss or transfer as moot.

 IV.    CONCLUSION

      The Court GRANTS Plaintiff’s request to remand the action. The Court
 DENIES Plaintiff’s request for attorney’s fees. The Court DENIES Defendants’
 motion to dismiss or transfer.

      The Court REMANDS this action to the Superior Court of California for the
 County of Los Angeles, No. 20STCV29915. All dates and deadlines are VACATED.
 The Clerk of Court shall close the case.

 IT IS SO ORDERED.




  Page 5 of 5                  CIVIL MINUTES – GENERAL      Initials of Deputy Clerk SMO
